Case 1:21-cv-00052-LAK Document 49

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GABRIELLE HOFFMAN, etc.,
Plaintiff,

-against-

BRETT RATTNER,

Defendant.

ORDER

LEWIS A. KAPLAN, District Judge.

Filed 04/13/21 Page 1 of 2

Not for Publication

21-cv-0052 (LAK)

ae

- USDC SDNY
DOCUMENT

-=-X | ELECTRONICALLY. FILED ||

7 DOC #:

 

 

 

| DATE FILED:_4/13 j2c2i.|

——————

 

 

 

On March 19, 2021, this Court granted the motions of plaintiff's attorneys for leave

to withdraw on the basis that:

“there is a least a probable and quite possibly an actual conflict of interest between

Hoffman, on the one hand, and her attorneys, on the other. In particular, Hoffman

blames [her former attorney] O’Hara for dismissing the original action and refiling

in state court. She purports to have cautioned not to do so because it would ‘make

{the Court] angry.’ This contention plainly puts Hoffman, and probably [her former

attorney] Singer, at odds with O’Hara [and probably Singer] with regard to their

respective responsibility for the costs and expenses that this Court has awarded.”

The Court stayed the action until May 14 to permit plaintiff to engage new counsel.

While Ms, Hoffman, as a lay person, perhaps was unaware of it, the Court may not

properly consider materials relating to the merits of a pending case unless they have been served on

all parties. Accordingly, the Court the materials thus received will be filed and thus made available

 
Case 1:21-cv-00052-LAK Document 49 Filed 04/13/21 Page 2 of 2

 

2

to the defendant and his attorneys. The filing will be made under seal for a period of 14 days.
During that period, (1) they will be available to the defendant and his attorneys but not made public,
and (2) plaintiff may apply for to the Court for an order keeping them under seal so that they are not
made available to the public generally. Absent the issuance of such an order, the papers in question
will be unsealed and available for public inspection. Further, plaintiff should be aware that the
issuance of such an order is not routine, as judicial records ordinarily are subject to public
inspection.

The plaintiff would be well advised to engage legal counsel.

The Clerk shall mail a copy of this order to the plaintiff by certified mail return
receipt requested and so note on the docket sheet.

SO ORDERED.

Dated: April 13, 2021

L flap

Lewis s/A. Kaplan
United wy District Judge

 
